 288DECISIONSOF NATIONALLABOR RELATIONS BOARDcampaigning before a Board election.When an employer chooses todeliver a preelection speech on union activities to his employees oncompany time and property, he destroys the laboratory atmospherewhich the Board must maintain in its election proceedings if he deniesthe petitioning unions a similar forum if it has been requested 2 TheEmployer has done just that in this case.Accordingly, we shall adopt the Regional Director's findings thatthe Employer interfered with the employees' freedom of choice in theselection of a bargaining representative, and shall order that the elec-tion of September 4, 1952, be set aside.Further, we shall direct theRegional Director to conduct a new election at such timeas he deems.appropriate.OrderITIS HEREBY ORDEREDthat the election of September 4, 1952, be, andit hereby is set aside.IT IS FURTHER ORDERED that this proceeding be remanded to theRegional Director for the Thirteenth Region for the purposes of con-ducting a new election at such time as he deems thecircumstancespermit a free choice of a bargaining representative.2 SeeMetropolitan Auto Parts, Incorporated,99 NLRB 401,and casescited therein.JERRY FAIRBANKS,INC.andSTUDIO CARPENTERS,LOCAL 946, UNITEDBROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL, PETI-TIONER.CaseNo. 21-RC-1719.November 13, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ben Grodsky, hearing officer.The hearing officer's rulings made at the hearing are free from pre-judicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.101 NLRB No. 58. JOHN MCCORMACK CO.2894.The following employees of the Employer constitute a unit ap-propriate for the purposes of collectivebargainingwithin themeaningof Section 9 (b) of the Act:All carpenters and set erectors at the Employer's Los Angeles motionpicture studio, excluding all other employees,professional employees,guards,and supervisors5.The Petitioner requests that the Board permit all employees inthe appropriate unit who have worked for the Employer at any timeduring the 120-day period immediately preceding the date of thisdirection of election to vote in the election.The Employer takes noposition.International Alliance of Theatrical Stage Employees ofthe United States and Canada, AFL, the Intervenor herein, urges a90-day eligibility period.The Employer's payroll records disclosethat out of 15 employees in the categories herein involved who wereemployed during the period from November 1950 through March 1951,only 3 employees worked at some time each month during this 5-monthperiod.A majority of the employees, however, have worked for theEmployer at some time during the last 4 months. In view of therelatively brief periods of employment afforded the employees in-volved herein, and their frequent interchange among other employeesin the area, we shall depart from our usual eligibility rule.We shalldirect that a 120-day eligibility period immediately preceding the dateof this direction of election be used to determine which employees inthe appropriate unit are eligible to vote in the election.Thus, em-ployees who would otherwise be eligible to vote will not be dis-franchised if, immediately prior to theelection,they happen to beemployed by another employer in the area.2[Text of Direction of Election omitted from publication in thisvolume.]1 The parties are in agreementwith respectto the composition of the unit found appro-priate in an earlier proceeding.Association of MotionPicture Producers, Inc., et al.,88 NLRB 521.2NorcalPacking Company,et al.,76 NLRB 254;The Independent Motion PictureProducersAssociation,88 NLRB 1285;JerryFairbanks,Inc., 93NLRB 898.T. B. MCCORMACK, AN INDIVIDUAL, D/B/A JOHN MCCORMACK CO., ANDC. N. HILLandUNITEDFRESHFRUIT & VEGETABLE WORKERS LOCALINDUSTRIAL UNION No. 78, CIO, PETITIONER.Case No. 20-RC-1922.November 13,1952Decision and OrderUpon a petition duly filed, a hearing was held on September 23, 1952,before M. C. Dempster, a hearing officer of the National Labor Rela-101 NLRB No. 64.